285 So. 2d 40 (1973)
Richard Earl GOURLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 72-721.
District Court of Appeal of Florida, Fourth District.
November 9, 1973.
Richard L. Jorandby, Public Defender, and Norman J. Kapner, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and C. Marie Bernard, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
On petition for writ of habeas corpus we granted petitioner delayed appellate review of his conviction and sentence on the charge of first degree murder. Having now considered the briefs and record, we find no error, and therefore affirm the judgment and sentence and deny the writ.
WALDEN, CROSS and DOWNEY, JJ., concur.